NO. 07-01-0270-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                    OCTOBER 7, 2002
                             ______________________________

                                  2000 CHEVROLET PICKUP
                                  VIN 1GCEK14V2YZ346988,

                                                              Appellant

                                                  v.

                                    THE STATE OF TEXAS,

                                                  Appellee
                          _________________________________

              FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                  NO. 01-04-18381; HON. ANDY KUPPER, PRESIDING
                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

       Justin Cleveland (Justin) and G.W. Cleveland (G.W.) appeal from a default

judgment forfeiting a white 2000 Chevrolet pickup, VIN 1GCEK14V2YZ346988. The sole

point of error involved whether G.W. was properly served with citation or notification of the

forfeiture proceeding. Because he was not, the judgment was defective and subject to

reversal, the appellants concluded. We affirm the judgment.



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2002).
        Statute provides that certified copies of the State’s notice of seizure and intent to

forfeit the property be served upon the owner of the property and “any interest holder.”

TEX . CODE CRIM . PROC . ANN . art. 59.04(b)(1)&(2) (Vernon Supp. 2002). G.W. claimed to

be an “interest holder” and, therefore, entitled to notice. Yet, he cited us to no evidence

of record supporting his contention.2 Nor did our review of the record uncover any. On

the other hand, we found that G.W. 1) went unnamed as a party in the notice of seizure

and intent to forfeit, 2) did not intervene in the litigation, 3) did not file a motion for new trial

claiming entitlement to notice or presenting evidence of his status as an interest holder,

and 3) made no appearance in the action until he accompanied Justin in the notice of

appeal. Simply put, without evidence indicating G.W. either was a party to the action or

had an interest in the property, we cannot hold that he was entitled to notice under

§59.04(b) of the Code of Criminal Procedure or denied that right.

        Accordingly, we affirm the default judgment.



                                                                   Brian Quinn
                                                                     Justice


Do not publish.




        2
          His unsworn statement in the appellants’ brief that he was an interest holder and had an equitable
interest in the vehicle does not fill the void. This is so because statements appearing in an appellate brief
are not evidence. See Goode v. Shoukfeh, 915 S.W.2d 666, 671 (Tex. App.—Amarillo 1996), aff’d, 943
S.W.2d 441 (Tex. 1997) (holding that unsworn statements of fact in an appellate brief are not evidence).

                                                     2